Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154360(72)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  MICHAEL MARTIN,                                                                                                     Justices
           Plaintiff-Appellee,
                                                                    SC: 154360
  v                                                                 COA: 328240
                                                                    Kalamazoo CC: 2013-000485-NO
  MILHAM MEADOWS I LIMITED
  PARTNERSHIP and MEDALLION
  MANAGEMENT, INC.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Association for Justice
  to file a late brief amicus curiae is GRANTED. The amicus brief submitted on
  November 27, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 1, 2017
                                                                               Clerk